DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–6 and 8–22 is/are pending.
Claim(s) 7 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–6 and 8–22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Allowable Subject Matter
Claim(s) 1–6 and 7–22 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Zimmerman (US 2017/0005356 A1).
Zimmerman discloses a Li metal or Li-ion battery cell (10, [0244]), comprising a conversion-type cathode (30) capable of storing and releasing Li ions during battery cell operation (FIG. 1, [0244]); a conversion-type type or Li metal-type anode (20) capable of storing and releasing Li ions during battery cell operation (FIG. 1, [0244]); a separator membrane (40) ionically coupling and electronically insulating the cathode (30) and the anode (40, [0244]); and a solid electrolyte (40) with a Li transference number in the range from around 0.7 to around 1.0 (see cationic transference number, [0037]) impregnating at least the cathode (30, [0244]), the solid electrolyte comprises a solid polymer electrolyte (FIG. 1, [0244]); and the battery cell (10) is free of liquid organic solvents in at least the cathode (30, [0246]).
Zimmerman does not disclose, teach, or suggest the following distinguishing feature(s):
A Li metal or Li-ion battery cell, comprising a cathode including a composite core-shell particle and having an areal capacity loading that ranges from around 2 mAh/cm2 to around 12 mAh/cm2; a core of the core-shell particle comprises Li, metal nanoparticles comprising one, two, or more metals selected from Cu, Fe, Ni, Co and Bi or their alloys and a matrix material composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725